Citation Nr: 1022293	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from October 1968 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for 
service connection for a bilateral leg condition, a bilateral 
hip condition, and flat feet.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.

In his appeal (VA Form 9), received in April 2006, the 
Veteran indicated that he desired a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  However, 
in a statement received by the RO in August 2007, the Veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2009).  Accordingly, the Board 
will proceed without further delay.

The issues of entitlement to service connection for fatigue, 
and entitlement to individual unemployability (TDIU), have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See Veteran's 
claim, received in October 2004; notice of disagreement, 
received in January 2006.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of service connection for bilateral hip, leg, and 
foot disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2002, the RO 
denied the Veteran's claim for service connection for a right 
hip disability.  

2.  The evidence received since the RO's November 2002 
decision denying the Veteran's claim for service connection 
for a right hip disability, which was not previously of 
record, and which is not cumulative of other evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
November 2002 decision denying the Veteran's claim for 
service connection for a right hip disability; the claim for 
a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 New and Material

In November 2002, the RO denied a claim for service 
connection for a right hip disability.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2007).  

In October 2004, the Veteran filed to reopen his claim, which 
he characterized as a claim for service connection for a 
bilateral hip condition.  In November 2005, the RO denied the 
claim on the merits.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in 
November 2002.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's November 2002 
decision included the Veteran's service treatment records, 
which did not show any relevant treatment.   

As for the post-active-duty medical evidence, it consisted of 
VA reports, dated between 1983 and 2002.  This evidence 
showed treatment for multiple joint pain, to include some 
complaints specific to the hips.  

At the time of the RO's November 2002 denial of the claim, 
there was no clear diagnosis of a right hip condition, and no 
competent opinion associating any current right hip condition 
with the Veteran's service.  

Evidence received since the RO's November 2002 decision 
consists of VA reports, dated between 2003 and 2006.  

This evidence, that was not of record at the time of the 
November 2002 RO decision, is not cumulative, is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  The claims files now contain 
several years' worth of post-service medical reports that 
were not of record in November 2002.  These records show that 
the Veteran is experiencing symptoms in his general hip area, 
although it is not entirely clear whether or not the Veteran 
has a distinct right hip disability.  He is shown to have 
undergone surgical procedures that include a left total knee 
replacement, and to have degenerative changes to the lumbar 
spine; these are both conditions for which service connection 
has been granted.  The new VA reports show that the Veteran 
has continued to receive treatment for complaints of multiple 
joint pain, with findings that included possible IT band 
syndrome, and an altered gait.  The Board therefore finds 
that this evidence provides a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability.  See Hodge, 155 F.3d at 1363 (noting that new 
evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Finally, the Board notes that VA must 
normally consider all theories of entitlement, Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and that the 
direct and secondary service connection aspects of the claim 
are usually considered to be part of the same claim, and to 
be inextricably intertwined.  See Schroeder v. West, 212 F.3d 
1265, 1269-71 (Fed. Cir. 2000); Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006); Parker v. Brown, 7 Vet. App. 116 
(1994).  In this case, in the Remand portion of this 
decision, the Board has determined that additional 
development of the claim is warranted.  The claim is 
therefore reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right hip disability is 
reopened.  To this extent only, the appeal is granted.  


REMAND

The Veteran asserts that service connection is warranted for 
a bilateral leg disability, a bilateral hip disability, and a 
bilateral foot disability.  With regard to the claims for a 
bilateral leg disability, and a bilateral hip disability, it 
is primarily argued that these disabilities were caused or 
aggravated by his service-connected disabilities.  With 
regard to the claim for a bilateral foot disability, it is 
argued, at least in part, that the Veteran had flat feet 
which preexisted his service and which were aggravated 
thereby.  The Board further notes that in his claim, received 
in October 2004, the Veteran asserted that he had a bilateral 
foot disability "with pain, swelling, numbness, and 
tingling," bilateral upper and lower leg burning, pain, 
swelling, and limitations of motion, bilateral sciatica from 
the back of his ankles to the mid-buttocks, and a bilateral 
hip disability with pain, swelling, and limitations of 
motion.  

In a VA examination report, dated in October 2005, as well as 
in an accompanying addendum, it was noted that the Veteran 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA).  The SSA's records are 
not currently associated with the C-file.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

A review of the October 2005 VA examination report further 
shows that the examiner stated, "Any relationship of his 
radiculopathy to his back is purely speculative because he 
has diabetic neuropathy as well."  However, the examiner did 
not provide an etiological opinion as to whether the 
Veteran's service-connected (bilateral) knee disabilities 
could have caused or aggravated any of the claimed 
disabilities.   

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Under the circumstances, on Remand, the Veteran should be 
afforded another examination, to include etiological opinions 
covering all of the claimed disabilities.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to 
provide the details of any hip, leg, or 
foot treatment after 2006 (i.e., after 
the most recent treatment reports of 
record), in order to determine if 
relevant records exist that are not 
currently associated with the claims 
files.  Should any such treatment be 
identified, after securing any necessary 
releases, the RO should attempt to obtain 
these records.  

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.

3.  The Veteran should be afforded 
examinations of his bilateral lower 
extremities, and bilateral feet, in order 
to ascertain the nature and etiology of 
all foot and lower extremity disorders.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should also be 
advised that service connection is 
currently in effect for bilateral knee 
disabilities, and a low back disability.

a) For each of the diagnosed disorders 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by the Veteran's service from 
October 1968 to April 1972.  

b) If, and only if, the examiner 
determines that the Veteran has a foot, 
or lower extremity, disorder that was not 
the result of his service, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
such disorder was caused or aggravated by 
a service-connected disability. 

c) A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express any of the requested 
opinions, the examiner should explain the 
reasons therefor.  The examiner should be 
notified that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



